PER CURIAM.
This action was brought to recover the penalty prescribed by section 105 of the railroad law (Laws 1890, p. 1114, c. 565) for a refusal to give a transfer. The complaint herein is not *732sustained by the proof. The undisputed facts show, not that the plain- . tiff was refused transfers for himself and wife, but that transfers were given him. These transfers were not honored by the conductor of the car which was subsequently taken by plaintiff and his wife, but there is no evidence showing that he had taken the proper car, which it was shown he might have taken to enable him to reach his destination ; nor was it shown that, if he had taken such car, the transfer held by him would have been refused.
Judgment reversed, and new trial ordered, with costs to the appellant to abide the event.